Citation Nr: 0419205	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left index finger injury.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1998 to 
October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for residuals of a left index finger 
injury and assigned a 10 percent evaluation, effective 
October 2, 2002.   The veteran appealed with respect to the 
initial rating assignment.

The Board notes that the October 2002 rating decision also 
denied service connection for bilateral knee pain.  Although 
the veteran's notice of disagreement only addressed the 
initial rating claim listed on the first page of this 
decision, the statement of the case included the issue of 
entitlement to service connection for bilateral knee pain as 
an issue.  Thereafter, in his substantive appeal (VA Form 9), 
the veteran indicated that he was appealing with respect to 
the evaluation assigned his left index finger injury and 
submitted arguments pertinent to only that issue.  Thus, the 
issue is not currently before the Board.  Insofar as the 
veteran has neither evidenced any belief that the service 
connection issue is in appellate status nor evidenced any 
intent to appeal the RO's denial of service connection, no 
prejudice results from the Board's assessment of its lack of 
jurisdiction over that matter.  See VAOPGCPREC 9-99, 64 Fed. 
Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. App. 468 
(1998); see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Residual to a left index finger injury the veteran 
manifests atrophy of the index finger and soft tissue and an 
inability to actively flex or extend the distal 
interphalangeal (DIP) or metacarpophalangeal (MP) joints; he 
retains proximal interphalangeal (PIP) joint flexion to 40 
degrees and full extension of that joint, and there is no 
objective evidence of neurologic impairment or other 
functional loss.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of a left index finger injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.69, 4.71, Diagnostic Code 5225 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim for 
service connection for residuals of a left index finger 
injury in September 2002, after the enactment of the VCAA.  
The RO's initial decision granting service connection for 
this disability and assigning a 10 percent disability rating 
was issued in October 2002, after the veteran had been 
provided notice of the VCAA provisions in March 2002, in 
accordance with Pelegrini II, supra.

In connection with the submission of his service connection 
claim in September 2002, the RO advised the veteran of his 
role in the claims process and asked him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the notification informed the veteran what evidence and 
information VA would be obtaining.  The notification 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records, to include a release 
form for VA to obtain any identified private records.  The RO 
also indicated that it was still the veteran's responsibility 
to support his claim with appropriate evidence.  The RO 
specifically advised the veteran that evidence of a current 
disability and a nexus between such and service was 
necessary.  On his claim form, the veteran indicated that he 
had been treated for his left index finger injury at Fort 
Leonard Wood, Missouri, and Fort Drum, New York, from 
November 1998 through the present time.  The Board notes that 
these dates are during the veteran's active duty military 
service and his service medical records are contained in the 
claims file.  On the notification, the veteran was asked to 
state whether he had any additional evidence, other than his 
service medical records, he wanted considered in connection 
with his claim.  The veteran indicated that he did not have 
any additional evidence.  The above demonstrates that each of 
the elements necessary for an adequate VCAA notice were 
provided to the veteran in connection with his service 
connection claim.

In a rating decision dated in October 2002, the RO granted 
service connection for residuals of a left index finger 
injury and assigned a 10 percent evaluation, effective 
October 2, 2002.  Thereafter, the veteran filed a notice of 
disagreement with respect to the assigned disability rating.  
In a recent opinion, VA's General Counsel considered the 
question of whether VA must notify a claimant via a VCAA 
letter of the information and evidence necessary to 
substantiate an issue first raised in a notice of 
disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

See VAOPGCPREC 8-03 (December 22, 2003).  The Board finds 
that, in the veteran's case, further notice from VA to the 
veteran is not required with regard to his claim for an 
initial compensable disability rating for residuals of his 
left index finger injury discussed herein because documents 
issued to the veteran coincident with his service connection 
claim and documents issued to the veteran subsequent to his 
claim for a higher initial rating provided notice sufficient 
to enable him to prepare and present argument directly 
pertinent to his appeal.  

Specifically, in addition to the information as to VA's role 
and the veteran's role in obtaining evidence, provided to the 
veteran in connection with his service connection claim, the 
September 2003 statement of the case informed the veteran of 
the reasons for which his disability rating claim had been 
denied, the evidence it had considered in denying the claim, 
and the evidence the veteran still needed to submit to 
substantiate his claim.  The statement of the case advised 
the veteran of the criteria governing ratings for the index 
finger, and included recitation of the regulations 
implementing the VCAA, with citation to the relevant portions 
of the United States Code.  

Moreover, in December 2003, after the veteran's substantive 
appeal was received and before his appeal was certified to 
the Board, a letter was sent to the veteran.  The letter was 
specific to his initial rating claim and again informed the 
veteran of what evidence and information VA would be 
obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records, 
to include a release form for VA to obtain any identified 
private records.  The RO also indicated that it was still the 
veteran's responsibility to support his claim with 
appropriate evidence.  The RO specifically advised the 
veteran that to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that his service-connected condition has gotten 
worse.  Based on these facts the veteran has been fully 
advised as to what evidence would be required to show 
entitlement to an initial rating in excess of 10 percent for 
residuals of a left index finger injury. 

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran was given an opportunity to request 
a personal hearing in connection with this appeal, but he did 
not choose to do so.  As such, the Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records are associated with the claims file.  He has 
not identified other outstanding records that he wants VA to 
obtain or that he feels are relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded a VA examination in May 2002.  The Board notes that 
such was conducted by a physician who considered factors 
relevant to the veteran's claim and the examination report 
contains findings pertinent to the veteran's residuals of his 
left index finger injury.  The veteran has not submitted 
medical evidence that suggests his disability has worsened in 
severity since May 2002.  Nor has he shown that the VA 
examination is inadequate for rating purposes.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the claim and further 
examination is not necessary.  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.

Evaluation of ankylosis or limitation of motion of single or 
multiple digits of the hand:  (1) for the index, long, ring, 
and little fingers (digits II, III, IV, and V), zero degrees 
of flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the MP and PIP joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the MP joint has a range of zero to 90 degrees of 
flexion, the PIP has a range of zero to 100 degrees of 
flexion, and the distal (terminal) interphalangeal  (DIP) 
joint has a range of zero to 70 or 80 degrees of flexion.  
(3) Evaluation of ankylosis of the index, ring, and little 
fingers: (i) if both the MP and PIP joints of a digit are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at PIP joint or 
proximal thereto; (ii) if both the MP and PIP joints of a 
digit are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position; 
(iii) if only the MP or PIP joint is ankylosed, and there is 
a gap of more than two inches (5.1 centimeters) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis; (iv) if only the MP or PIP joint is 
ankylosed, and there is a gap of more than two inches (5.1 
centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as unfavorable 
ankylosis.  38 C.F.R. § 4.71a.

Unfavorable or favorable ankylosis of the index finger 
warrants a 10 percent disability rating for both the major 
and minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2003).  The note to Diagnostic Code 5225 states that 
consideration should be given to whether an evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Id.  Limitation of motion of an index or long finger with a 
gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees warrants a 10 
percent disability rating for both the major and minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2003).  Amputation 
of the index finger through the middle phalanx or at the 
distal joint warrants a 10 percent disability rating for both 
the major and minor hand; amputation of the index finger 
without metacarpal resection, at PIP joint or proximal 
thereto warrants a 20 percent disability rating for both the 
major and minor hand; and amputation of the index finger with 
metacarpal resection (more than one-half the bone lost) 
warrants a 20  percent disability rating for the minor hand 
and a 30 percent disability rating for the major hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5152 (2003).  

The veteran is service-connected for residuals of a left 
index finger injury, currently evaluated as 10 percent 
disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5225.  
The veteran contends that he is entitled to an increased 
rating for this disability as an Army doctor has indicated 
that he must protect his finger from cold weather and has 
pain in both the cold weather and every morning when he wakes 
up.  He also claims that this condition will get worse over 
time and will result in arthritis.  The veteran specifically 
stated that he believes the residuals of his left index 
finger injury deserves at least a 20 to 30 percent disability 
rating and should be considered under the diagnostic codes 
pertinent to amputation.  

The relevant medical evidence of record includes the 
veteran's service medical records and a May 2002 VA 
examination report.  

The service medical records indicate that the veteran had 
incision, drainage, and foreign body removal of his left 
index finger in October 1998.  Thereafter, he had increased 
edema and erythema.  It was noted that the infectious process 
was increasing despite routine treatment.  He developed 
flexor tenosynovitis in his left index finger, secondary to 
deep infection from a splinter.  As such, he received 
occupational therapy November 1998 to January 1999.  During 
the sessions, he did range of motion exercises and had his 
wound cleaned and redressed.  In January 1999, it was noted 
that the veteran had significant atrophy and soft tissue loss 
of the left index finger pad secondary to infection and 
debridement.  He had firm scar tissue on the pad with mild 
tenderness to palpation.  The assessment was healing flexor 
tenosynovitis with residual soft tissue loss and cold 
intolerance.  Also in January 1999, a physical profile 
indicated that the veteran may wear mittens for cold weather 
uniform.  No other restrictions were noted.  In June 1999, 
the veteran complained of frequent episodes of numbness in 
his left index finger and thumb.  The assessment was numbness 
in the first and second fingers.  In September 1999, the 
veteran was seen for a follow up appointment.  The assessment 
was post-infection soft tissue loss pad of left index finger.  
At that time, the veteran again stated that he had decreased 
sensation and was sensitive to the cold.  It was noted that 
he had pulp loss on the volar side of his digit.  The distal 
interphalangeal joint flexed to 15 degrees, but passively 
corrected.  He had 5/5 flexion and 4/5 extension at the DIP 
joint.  The veteran's finger was positive for discoloration.  
The assessment was status post-incision and drainage of the 
left index finger with Raynaud's disease.  An X-ray taken in 
May 2002 revealed no evidence of fracture, dislocation, or 
destructive lesions.  The soft tissues appeared normal.  The 
veteran's May 2002 separation examination reflected the above 
described injury and treatment of the veteran's left index 
finger.  

The May 2002 VA examination revealed that the veteran injured 
his left index finger and thereafter developed tenosynovitis.  
He had surgery, specifically a tenosynovectomy through a 
palmar approach, and the residuals included atrophy of the 
index finger and soft tissue.  It was noted that the veteran 
was right-hand dominant.  Upon physical examination, the 
veteran had residuals of a scar extending from the mid-distal 
phalanx to the mid-proximal phalanx on the palmar surface of 
the left index finger.  It was observed to be well-healed.  
The veteran was unable to actively flex or extend the DIP or 
MP joints.  He could actively flex the PIP joint to 40 
degrees and extend it to zero degrees.  He could not actively 
flex it any further.  Sensation was noted to be normal.  The 
examiner observed that the veteran had a moderate amount of 
physical impairment and he did not have any pain from the 
finger. 

The veteran's current rating assignment of 10 percent 
contemplates favorable or unfavorable ankylosis of the minor 
or major index finger under Diagnostic Code 5225.  The Board 
notes that 10 percent is the schedular maximum under 
Diagnostic Code 5225.  For the reasons explained below, the 
Board finds that the veteran's left index finger disability 
picture does not more nearly approximate the criteria for a 
rating higher than 10 percent under any other potentially 
applicable diagnostic code.  

The veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69.  As noted by the May 2002 examiner, the residuals of 
the veteran's left index finger injury include atrophy of the 
index finger and soft tissue.  Additionally, the veteran was 
unable to actively flex or extend the DIP or MP joints.  
However, he could actively flex the PIP joint to 40 degrees 
and extend it fully.  Sensation was noted to be normal.  The 
examiner also observed that the veteran had a moderate amount 
of physical impairment, but he did not have any pain from the 
finger.  The Board notes that during service, in September 
1999, the veteran was able to flex the DIP joint to 15 
degrees and had 5/5 flexion and 4/5 extension.  

As the veteran is unable to move two out of three joints in 
his left index finger, he has been rated under the diagnostic 
code pertaining to ankylosis of the index finger.  Both 
favorable and unfavorable ankylosis warrant a 10 percent 
disability rating for the minor hand.  Again, the veteran is 
receiving the schedular maximum under Diagnostic Code 5225.  

The Board has considered whether an evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5225, Note.  The Board 
finds that there is no contemporary medical evidence to 
suggest the involvement of other digits of the veteran's left 
hand.  The maximum schedular rating for limitation of motion 
of an index finger of the minor hand is 10 percent.  As such 
a higher rating under Diagnostic Code 5229 is not warranted.  
Nor is a separate evaluation warranted under this diagnostic 
code as limitation of motion is specifically contemplated by 
ankylosis.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); see also Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91]; see also Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure).

Pertinent to the applicability of the amputation diagnostic 
code, if both the MP and PIP joints of a digit are ankylosed, 
and either is in extension or full flexion, or there is 
rotation or angulation of a bone, the disability is evaluated 
as amputation without metacarpal resection, at the PIP joint 
or proximal thereto, which warrants a 20 percent disability 
rating for the minor hand.  See 38 C.F.R. § 4.71a.  The most 
recent examination of the veteran's left index finger reveals 
that he can flex the PIP joint and as such, that joint is not 
ankylosed.  Rather, the veteran's DIP and MP joints are 
ankylosed.  Such facts do not warrant entitlement to a higher 
rating under Diagnostic Code 5152.  

Additionally, there is no objective confirmation of factors 
such as pain, fatigue, weakness or incoordination to support 
a finding of additional functional loss warranting 
consideration as analogous to amputation of the finger.  See 
38 C.F.R. §§ 4.40, 4.45 (2003).  

The Board notes that while in service, in September 1999, the 
veteran's finger was positive for discoloration and he had a 
diagnosis of Raynaud's disease.  However, more recently, at 
the May 2002 examination, the examiner did not note any 
discoloration of the veteran's left index finger and thus, 
the Diagnostic Code 7117, pertinent to Raynaud's syndrome, is 
not applicable in the instant case.  The Board also 
acknowledges the veteran's complaint of pain and sensitivity 
to cold in his left index finger; however, the May 2002 
examination report specifically notes that, upon examination, 
sensation was normal and he did not have any pain from the 
finger.  The veteran has neither identified nor submitted 
evidence to support his past subjective complaints.  As such, 
diagnostic codes pertaining to nerve involvement are not for 
application in the instant case. 

Furthermore, the Board observes that the May 2002 examiner 
noted a well-healed scar extending from the mid-distal 
phalanx to the mid-proximal phalanx on the palmar surface of 
the left index finger.  As the scar was noted to be well-
healed, and of a small size, such would not result in 
assignment of a higher rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2003), which provide 
for assignment of a maximum 10 percent rating based on scars 
that are deep and cause limited motion in an area exceeding 
six square inches; or, for scars covering an area of 144 
square inches or greater even where superficial and without 
resulting motion limitation, or based on a superficial or 
unstable scar or one that is painful.  Otherwise, scars are 
rated on the limitation of motion of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).  As such, the 
Board finds that the veteran is not entitled to a higher or 
separate evaluation under the diagnostic codes pertaining to 
scars and that any functional impairment from scarring is 
already contemplated in the veteran's 10 percent evaluation 
under Diagnostic Code 5225.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

Finally, the Board acknowledges the veteran's concerns that 
the residuals of his left index finger injury will increase 
in severity over time and he may, potentially in the future, 
develop arthritis.  There is no current medical evidence to 
support a finding of arthritis, and, in any case, arthritis 
is evaluated based on motion limitation, a symptom already 
contemplated in the current award.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).  As discussed above, the 
veteran does not manifest additional symptomatology 
warranting an increased or separate evaluation under any 
applicable diagnostic code.  The veteran is free, however, to 
pursue entitlement to increased benefits in the future in the 
event that his service-connected disability increases in 
severity.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  The record does not reflect any 
post-service hospitalizations for this disability or show 
that such is unusually manifested.  Also, in this case, the 
veteran has not indicated that he missed time from work due 
to residuals of his left index finger injury.  Rather, the 
medical evidence shows that any objective manifestations of 
the veteran's disability are exactly those contemplated by 
the schedular criteria and that his disability has remained 
stable for many years.  In sum there is no indication in the 
record that the average industrial impairment from the 
veteran's service-connected left index finger disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.



The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for residuals of a left 
index finger injury, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for residuals of a 
left index finger injury is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



